Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul Frizzell appeals the district court’s order dismissing as frivolous his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006), and the order affirming the magistrate judge’s denial of Frizzell’s motion to re-open the proceeding. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis, deny the motion for an injunction, and dismiss the appeal for the reasons stated by the district court. Frizzell v. North Carolina, No. 3:12-cv-00061-MOC-DCK (Feb. 3, 2012; Mar. 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.